Citation Nr: 1545790	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  05-25 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona 


THE ISSUES

1.  Entitlement to service connection for numbness of the left cheek, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for stuttering, to include as due to undiagnosed illness.

3.  Entitlement to an initial rating in excess of 10 percent for eczema of the fingers.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee. 

5.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee. 

6.  Entitlement to an initial rating in excess of 0 percent for tension and migraine headaches prior to September 15, 2009, and in excess of 10 percent on and after September 15, 2009. 


7.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine with thoracic spine strain. 

8.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the cervical spine.

9.  Entitlement to an initial compensable initial rating for osteochondritis. 

10.  Entitlement to an initial compensable rating for latent tuberculosis with shortness of breath.

11.  Entitlement to an initial compensable rating for undiagnosed illness manifested by chronic muscle pain.

12.  Entitlement to an initial compensable rating for chronic fatigue, sleep disturbance, and cold sweats associated with undiagnosed illness manifested by chronic muscle pain.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003, to include service in the Southwest Asia Theatre of Operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In April 2004, in pertinent part, service connection was denied for numbness in left cheek following wisdom teeth extractions, stuttering, chronic sore throats, chronic upper and lower back pain, and chronic neck pain.  Service connection was granted for allergies, hay fever with an evaluation of 0 percent effective January 2004; for eczema of the fingers claimed as recurring skin rash of the hands with an evaluation of 0 percent effective January 2004; and for tension/migraine headaches with an evaluation of 0 percent effective January 2004.  The Veteran appealed the denials of serviced connection and the assigned ratings.  

In an October 2004 rating decision, in pertinent part, service connection for degenerative changes of the cervical spine, lumbar spine, and both knees (claimed as chronic neck pain, chronic lower back pain and undiagnosed illness manifested by chronic joint pain) was granted with an evaluation of 10 percent effective January 2004.  Service connection for osteochondritis (claimed as recurring severe chest pain related to exposure to Gulf War environmental hazards) was also granted with an evaluation of 0 percent effective January 2004.  Service connection was denied for residuals tuberculosis exposure, undiagnosed illness manifested by shortness of breath, undiagnosed illness manifested by chronic fatigue sleep disturbance and cold sweats, and undiagnosed illness manifested by chronic muscle pain.

In a July 2005 rating decision, in pertinent part, service-connected degenerative disc/joint disease of the cervical spine was assigned a separate 10 percent evaluation effective January 2004 and degenerative disc disease of the lumbar spine was assigned a separate 10 percent evaluation effective January 2004.  The Veteran appealed those ratings.  

In an October 2008 rating decision, the evaluation of eczema of the fingers was increased to 10 percent effective January 1 2004.  The evaluation of degenerative changes of the right knee (also claimed as undiagnosed illness manifested by chronic joint pain) was increased to 10 percent effective January 2004.  The evaluation of degenerative changes left knee (also claimed as undiagnosed illness manifested by chronic joint pain) was increased to 10 percent effective January 2004.  The Veteran appealed those ratings.  

In a December 2009 rating decision, service connection for generalized anxiety disorder was denied.  The Veteran did not initiate an appeal.  

In March 2010, the evaluation of tension/migraine headaches was increased to 10 percent effective September 15, 2009.  

In July 2014, the Board granted service connection for undiagnosed illnesses entailing chronic, generalized muscle pain, chronic fatigue, a sleep disturbance, night sweats, shortness of breath, and a chronic sore throat.  The RO denied an initial compensable rating for allergies and hay fever.  The Board remanded the issues of entitlement to service connection for residuals of tuberculosis exposure, to include as due to undiagnosed illness; for numbness of the left cheek, to include as due to undiagnosed illness; and for stuttering, to include as due to undiagnosed illness; as well as the higher initial rating issues for eczema of the fingers; degenerative changes of the right knee; degenerative changes of the left knee; tension and migraine headaches (in excess of 0 percent prior to September 15, 2009, and in excess of 10 percent on and after September 15, 2009); degenerative disc and joint disease of the lumbar spine; degenerative disc and joint disease of the cervical spine; and osteochondritis.

In an April 2015 rating decision, the evaluation for degenerative disc disease, lumbar spine with thoracic spine strain (previously rated as degenerative disc disease, lumbar spine) was increased to 20 percent effective January 2004.  In addition, service connection for latent tuberculosis with shortness of breath was granted with an evaluation of 0 percent effective January 2004.  The RO implemented the Board's decision by granting service connection for undiagnosed illness manifested by chronic muscle pain (with an evaluation of 0 percent effective January 2004); and for chronic fatigue, sleep disturbance, and cold sweats (with an evaluation of 0 percent effective January 2004.  

In August 2015, a notice of disagreement was received as to the issues of higher ratings for latent tuberculosis with shortness of breath; undiagnosed illness manifested by chronic muscle pain; and for chronic fatigue, sleep disturbance, and cold sweats associated with undiagnosed illness manifested by chronic muscle pain.   

The issues of the initial ratings for latent tuberculosis with shortness of breath; undiagnosed illness manifested by chronic muscle pain; and for chronic fatigue, sleep disturbance, and cold sweats are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Paresthesias of the left maxillary and the mandibular division of trigeminal nerve, claimed as numbness of the left cheek, is attributable to service.  

2.  The Veteran's current stuttering condition is due to a nonservice-connected condition and is not attributable to service.  

3.  The Veteran's eczema does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, systemic therapy such as corticosteroids or other immunosuppressive drugs is not required for a total duration of six weeks or more during the past 12-month period.

4.  The Veteran's right knee degenerative joint disease causes, at worse, flexion limited to 105 degrees with pain, but does not result in flexion limited to 30 degrees or functionally to 30 degrees; there is no loss of extension, subluxation, lateral instability, or meniscus involvement.

5.  The Veteran's left knee degenerative joint disease causes, at worse, flexion limited to 105 degrees with pain, but does not result in flexion limited to 30 degrees or functionally to 30 degrees; there is no loss of extension, subluxation, lateral instability, or meniscus involvement.

6.  The Veteran's headache disorder results in characteristic prostrating attacks which are not productive of severe economic inadaptability.

7.  The Veteran's thoracolumbar spine disability does not result in flexion limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; combined range of motion of the thoracolumbar spine greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; radiculopathy or sciatica; bowel or bladder impairment; other neurological impairment; and is not productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

8.  The Veteran's cervical spine disability does not result in flexion limited to 15 degrees or less; favorable ankylosis of the entire cervical spine; neurological impairments; or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

9.  The Veteran's osteochondritis is productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  Paresthesias of the left maxillary and the mandibular division of trigeminal nerve, claimed as numbness of the left cheek, was incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  Service connection for stuttering to include as due to an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2015).

3.  The criteria for an initial rating in excess of 10 percent rating are not met for eczema of the fingers.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2015).

4.  The criteria for an initial rating in excess of 10 percent for right knee degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5260 (2015).

5.  The criteria for an initial rating in excess of 10 percent for left knee degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5260 (2015).

6.  The criteria for an initial 30 percent rating during the entire appeal period for tension and migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

7.  The criteria for an initial rating in excess of 20 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237-5243 (2015).

8.  The criteria for an initial rating in excess of 10 percent for cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243 (2015).

9.  The criteria for entitlement to an inial compensable evaluation for osteochondritis have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.73, Diagnostic Code 5321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in October 2003, June 2004, November 2006, and October 2009, with initial notices sent prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claims for higher initial ratings, the Veteran is challenging the initial evaluations assigned following the granting of service connection for the disabilities in question.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the notices of disagreement, the Veteran took issue with the initial disability ratings assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran statements of the case that contained, in pertinent part, the criteria for establishing his entitlement to higher ratings for the disabilities and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claims.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was also specifically examined to assess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2),(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The 
Persian Gulf War period runs from August 2, 1990 to a date not later than December 31, 2016.  38 U.S.C.A. § 101(33).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran maintains that his numbness of the left cheek occurred as a result of inservice dental surgery dated in 1986 and is also an undiagnosed illness.  In addition, he asserts that he suffers from stuttering due to the inservice dental surgery as well as due to anxiety and that it is also an undiagnosed illness.  

The STRs reflect that in May 1986, the Veteran underwent dental surgery, having four wisdom teeth extracted.  On his November 2003 pre-discharge physical, he reported having numbness left cheek resulting from oral surgery (the wisdom teeth extraction).  The Veteran also reported that he had experienced stuttering following anesthesia from wisdom teeth extractions surgery.  The examiner conducted a general medical examination and indicated that the Veteran had numbness in his left cheek following anesthesia from oral surgery.  The examiner also indicated that the Veteran had mild stammering/stuttering which, again, the Veteran reported had begun following being given anesthesia for the oral surgery.  

In May 2005, the Veteran was afforded a VA examination.  At that time, he stated that he developed difficulties with left lower facial numbness in 1986 after wisdom teeth extractions.  He reported that due to his numbness, he chewed his food on the right side rather than the left side to avoid biting the inside of his cheek.  In addition, he claimed that he had difficulties with stuttering due to his wisdom teeth extraction.  On examination, speech was fluent until he began discussing his left facial numbness.  As he described symptoms of left facial numbness, he began to stutter.  There was no stuttering evident during the remaining portions of the history.  Examination revealed that cranial nerves 2 through 12 were intact including facial sensation bilaterally in V1, V2, and V3 distribution.  There was no evidence of facial numbness on neurologic examination.  In addition, his stuttering appeared to be situational occurring only in relationship to his description of residual symptoms status post wisdom teeth extraction. 

On a June 2005 dental examination, the Veteran stated he had his 4 wisdom teeth extracted in May 1986 while in the service.  As a result, he stated that he had experienced some numbness in his lower right lip and he stuttered.  The digital Panorex x-ray showed his teeth to be in excellent condition.  The only teeth missing were his wisdom teeth.  He did not stutter when he spoke to the examiner and the examiner opined that the stuttering would not be dental related.  On examination, he appeared to have a slight bit of paraesthesia in his lower left lip and the inside of his left cheek.  The examiner indicated that the numbness was a risk of the surgery.  This numbness appeared to be not debilitating and very minimal.  

In August 2008, the Veteran was afforded a VA psychiatric examination.  He stated that the stuttering was due to stress following removal of his wisdom teeth in 1986.  The Veteran underwent physical examinations to determine if there were any surgical reasons for his stuttering and none were found.  The examiner indicated that on this examination, there was no evidence of any speech impairment.  The examiner opined that it was more likely than not that the stuttering again was due to the Axis I diagnosis of generalized anxiety disorder (GAD).  A March 2010 psychiatric examination confirmed that diagnosis.

In September 2014, the Veteran was afforded a VA examination.  It was noted that the Veteran had undergone dental surgery under general anesthesia to extract 4 wisdom teeth in 1986.  Within 24 hours, the Veteran reported that he felt numbness on the left side of his face, the left cheek area, and the lower jaw up to the tragus, but not involving the rest of the pinna or behind the ear.  He said he reported these symptoms to the dentist the next day and he was told he "would have complications."  The numbness and tingling have remained the same over the ensuing 28 years.  He found himself biting the left side of his tongue and cheek often when he would eat or drink.  With regarding to stuttering, the Veteran indicated that this started around the same time.  On examination, there was no facial asymmetry, palatal elevation, tongue protrusion, and side to side tongue movements were normal.  There was no mark of tongue or cheek bite noted.  Sensory examination was normal for touch, pain and vibration.  No speech problems were noted during visit or examination today.  Muscle strength, sensory, and cranial nerve examinations were normal.  His subjective symptoms were in the anatomical distribution of the maxillary and mandibular division of the left Trigeminal nerve.  However no objective sensory loss was detected.  The Veteran was diagnosed as having paresthesias of the left maxillary and the mandibular division of trigeminal nerve.  The examiner noted that the Veteran did not report these symptoms until 2003; as such, the examiner opined that it less likely than not that the symptoms of paresthesias in the left mid and lower face are related to dental surgery in May 1986.  The examiner stated that the Veteran had a diagnosable condition and it was not related to an inservice exposure event.

With regard to stuttering, the Veteran reported that his symptoms began the day after dental surgery, but this was not shown in the STRs.  There was no speech problem noted during visit or examination today.  Therefore, the examiner concluded that there was no showing of current disability linked to a known diagnosis.  The impression was episodic stuttering which was a diagnosable condition with a partially explained etiology.  The examiner explained that there is no body of literature that suggests a link between environmental exposures and the subsequent development of speech pathology such as stuttering.  Therefore, the examiner opined that it was less likely than not that episodic stuttering is secondary to or presents a pattern of disability related to a specific exposure event experienced by the veteran during service.  The examiner also opined that the paresthesias of the left maxillary and mandibular division of trigeminal nerve was a diagnosable condition with a partially explained etiology.  The examiner stated that there was no body of literature that suggests a link between environmental exposures and the paresthesias.

The Board finds that paresthesias of the left maxillary and the mandibular division of trigeminal nerve, a diagnosed condition, had its onset during service.  While the evidence is conflicting regarding whether this condition is specifically due to the inservice dental surgery, although this disability is a potential complication, it nonetheless was present before the Veteran separated from service and since that time.  No other etiology has been presented by any of the examiners.  Therefore, service connection is warranted for paresthesias of the left maxillary and the mandibular division of trigeminal nerve.  

The Veteran's stuttering also initially presented during service; however, the medical opinions have indicated that this condition is not a potential complication of the inservice surgery, was not due to that surgery, was not the result of any inservice exposures, and that current stuttering is actually a complication of the Veteran's GAD, a non-service connected condition.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Accordingly, service connection for stuttering is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim of service connection for stuttering, and it must be denied.

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Eczema 

The Veteran has been assigned a 10 percent rating for eczema of the fingers and asserts that a higher rating is warranted.  

On a May 2005 VA examination, the Veteran indicated that he would have open sores on the tips of the fingers intermittently, occasionally with drainage.  When sores were present, the Veteran indicated that they were very sensitive to any exposures, such as detergent, shaving lotion, etc.  Symptoms were present for one week, every other week.  The Veteran had used only over-the-counter (OTC) hydrocortisone ointment over  the past year even when lesions were not present to try to prevent recurrence.  The Veteran did not take oral medications.  He had to limit writing and typing due to pain.  As far as scarring, the examiner noted that there was slight light coloration after lesions would heal, but he considered the sores to be disfiguring when the lesions were present.  On examination, there was slight superficial peeling of tip (pads) of the left index and right ring fingers.  Otherwise, there were no lesions, but possibly very slight post-inflammatory hypopigmentation of the pads.  The skin abnormality was superficial.  The percent of total body surface area (TBSA) was less than 1 percent.  The percentage of exposed body surface area was less than 1 percent.  Color photographs were taken.  The impression was eczema of fingers with minimal finding one examination, reportedly during his remission week.

In August 2008, the Veteran was afforded a VA examination.  It was noted that the Veteran had a history of eczema of his fingers.  He recently was not having any problem.  He used a steroid cream when there was the occasional breakout on the fingertips.  During breakouts, he reported that he had some pain when he would write.  The last time of a breakout was approximate one month ago and he last used his cream about one month ago.  He stated that after to 7 days, the rash would go away.  The total duration over the last year was of approximately 8 to 10 weeks of using the treatment.  On examination, there were no lesions found on the hands.  The assessment was dyshidrotic eczema bilateral hands, historical, not found on this examination.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported that he had been using steroid cream for several years with some relief.  The condition was noted to be sudden and the course intermittent.  The condition resulted in itching, but no systemic symptoms.  There was no scarring or functional impairment.  For treatment, the Veteran used a topical corticosteroid cream with constant use.  On examination, there were no visible lesions.  Less than 5 percent of the body was affected.

The Veteran was afforded another VA examination in September 2014.  He used topical corticosteroids on a constant/near-constant basis.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months nor had there been any debilitating episodes.  The total body area affected was less than 5 percent and the exposed area was 5 to 20 percent.  Specifically, there were tiny raised blisters with scaly and erythema on all fingers of both hands.  Exposed area affected was 2 percent and total body area was 6 percent.  He had developed a blistering rash on the fingers in 1998 while deployed to Saudi Arabia.  He was diagnosed with eczema.  The rash has continued off and on since that time.  He treated the rash with topical steroid creams with moderate control.  He uses mild soaps and detergents and avoids excessive moisture on the hands.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  Under these circumstances, the regulation as it existed prior to the changes is applicable to the Veteran's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the changes forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, Diagnostic Code7806, which is applicable to the present claim, was not revised in any substantive way in October 2008.

Diagnostic Code 7806 for dermatitis or eczema provides a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

The Board finds that a rating in excess of 10 percent is not warranted.  The Veteran's eczema does not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected.  Although the Veteran has used corticosteroids which he has reported using variably when he has an "occasional breakout," every other month, on a near constant basis, or constant basis, the Veteran does not have systemic symptoms such that this medication use is for a systemic therapy purpose and required for that purpose.  It is clear that his skin disorder does not occur every other week as he initially reported, but much less frequently, and affects a very limited area of his body and resolves quickly.  As such, the Board finds that his eczema symptoms more nearly approximate the criteria for a 10 percent rating and no higher.

Knees

The Veteran's degenerative changes of the right and left knee have each been assigned respective 10 percent ratings which the Veteran asserts should be higher.

On a June 2004 examination, the Veteran reported having bilateral knee joint pain.  X-rays taken revealed minimal degenerative changes of the knees.  

In August 2008, the Veteran was afforded a VA examination.  The Veteran had complaints of pain in both the right and left knees.  He stated that the symptoms for both were the same and they actually were equal in severity.  He stated that his knees with position change such as when he would get up.  He felt that there was decreased movement and he could not squat to lift and therefore he would lift by bending.  He avoided stairs and unfortunately lived in an upstairs apartment.  He noted that he had increased pain with movements of the lower legs particularly when he was walking.  He related that his knees would occasionally swell and he had grinding in the knee.  He did not use any assistive devices.  The symptoms were chronic without flares or incapacitating events.  On examination, the right knee was tender on the lateral inferior area.  There was no heat, erythema, or effusion.  There was crepitus.  The drawer sign was negative.  The collateral ligaments were tight and there was no pain with testing the collateral ligaments.  McMurray's was also negative.  Range of motion was 0 to 110 degrees with pain at 110 degrees.  The DeLuca observation was that there was pain with range of motion.  There was no loss of range of motion with repetition.  The left knee was tender on the medial aspect.  There was no heat, erythema, or effusion.  There was some crepitus.  The drawer sign was negative.  The collateral ligaments were tight without tenderness when they were stretched.  McMurray's was also negative.  Range of motion was 0 to 110 degrees with pain at 110 degrees  The DeLuca observations with both knees was that there was pain with range of motion.  There was no loss of range of motion with repetition.  The impression was 3 chondromalacia patellae of the left knee and 4 chondromalacia patellae of the right knee.

The Veteran was afforded a VA examination in September 2009.  On examination of the knees, there was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, or decreased speed of motion.  There were no episodes of dislocation, subluxation, locking, effusion, or inflammation.  There were no incapacitating episodes.  The Veteran reported that he was unable to stand for more than a new minutes, and could walk a quarter mild, but not as much as a mile.  His gait was normal.  There was no ankylosis.  The Veteran exhibited full range of motion of both knees from 0 to 140 degrees.  There was no pain and the Veteran performed the same with repetition.  There was no instability.  X-rays of both knees showed mild degenerative changes.  The diagnosis was bilateral degenerative joint disease.,

In April 2010, the Veteran was afforded a Persian Gulf examination and complained of joint pain at that time.

In September 2014, the Veteran was afforded another VA examination.  It was noted that the Veteran had bilateral degenerative joint disease of the knees.  At that time, the Veteran reported that his bilateral knee pain had worsened over time.  He reported grinding and some giving way of both knees.  He was taking aspirin, ibuprofen or acetaminophen with moderate relief.  The range of motion revealed, in both knees, flexion to 105 degrees with pain at that point.  The Veteran demonstrated full extension with no pain.  Range of motion was the same with repetition.  He had less movement than normal and pain on movement of both knees.  He had tenderness or pain to palpation for joint line or soft tissues of both knees.  Strength was normal.  All stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not now have or ever had shin splints.  The Veteran did not now have or ever had any meniscal conditions or surgical procedures for a meniscal condition.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had degenerative or traumatic arthritis of both knees.  There was no x-ray evidence of patellar subluxation.  The bilateral knee disability impacted work because his employment tasks requiring prolonged walking, prolonged standing and climbing stairs were limited by his bilateral knee conditions.  Left knee x-rays revealed that the bones and joints were intact.  There was no significant arthrosis of the medial patellofemoral joint present.  There was minimal anterior superior patella enthesophyte formation present.  There was no joint effusion noted.  There were no soft tissue foreign bodies or loose joint bodies or unusual calcifications present.  Patella tracking was normal.  Right knee x-rays revealed no fractures, subluxations, lytic or blastic osseous changes.  There was no significant arthrosis present.  No joint effusion was demonstrated.  There was mild anterior superior patella enthesophyte formation present.  There was no soft tissue foreign bodies loose joint bodies or unusual calcifications present.  Patella tracking was normal.  For both knees, pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint was used repeatedly over a period of time, but it was not possible to determine without resorting to mere speculation, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions and no loss of estimated loss of motion could be made.  

The Veteran has been assigned 10 percent ratings for each knee under Diagnostic Code 5003.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  

The Veteran exhibited in both knees, at worse, flexion limited to 105 degrees including consideration of DeLuca criteria.  Extension has been full and pain free.  Thus, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, since there was limited and painful flexion, a 10 percent rating is warranted per 38 C.F.R. § 4.59, and as assigned by the RO.  A separate rating for painful extension is not warranted, because to assign two separate ratings based upon painful motion would be pyramiding and no pain was shown in extension.  A higher 20 percent rating based on limited/painful flexion is not warranted because flexion was not limited to 30 degrees or functionally to 30 degrees.

There was no lateral instability or subluxation, so a rating on that basis is not warranted.  Likewise, there was no meniscus involvement, so a rating on that basis is also not warranted.  

Accordingly, the criteria for a higher rating for right and left knee disability are not warranted.  

Tension and Migraine Headaches

The Veteran was assigned an initial rating in excess of 0 percent for tension and migraine headaches prior to September 15, 2009, and a 10 percent rating on and after September 15, 2009.  He maintains that ratings even higher are warranted.  

The Veteran was afforded a VA examination in May 2005.  He described his headaches as being right sided, primarily temporal, with a throbbing pain.  He noted scotomata associated with the headaches as well as photophobia and phonophobia.  In addition he indicated that he had difficulties concentrating or focusing on activities while he had a headache.  He denied nausea or vomiting; however he did stated that he experienced a lightheaded feeling associated with the headaches.  The headaches lasted two to three hours at a time and occurred on a daily basis.  He was prescribed Midrin at one point; however, he subsequently was sent to the Middle East and was lost to followup with his neurologist.  He did feel that the Midrin was of benefit.  Currently, he was taking Extra-Strength Tylenol of usually six per day for his headaches with some relief.  Other than indicated, he reported no exacerbating or relieving factors.  On examination, he appeared moderately impaired due to his headaches disorder.   

In August 2008, the Veteran was afforded another VA examination.  At that time, the Veteran stated that he had a constant headache.  He noted that he had been having increasing amounts of pain and described it as throbbing.  The headache had been constant for years.  It was located on the right side and the back at the base of the skull.  He stated that the symptoms had been increasing and he been prescribed Midrin the day before, which he stated has helped in the past, but he has not noted any difference yet.  The Veteran stated that he was more comfortable with the closed curtain and the door closed, so with less noise and less light.  There was no nausea or vomiting.  In regards to his work, he stated he was having problems concentrating at work.  When he went home, he would fall asleep with a headache and wake with a headache.  On the weekends when he was not at work he would rest in a a chair or bed.  Examination revealed that the cranial nerves II through XII were intact.  A September 2008 brain computerized tomography (CT) was normal.

The Veteran was afforded a VA examination in September 2009.  It was noted that the Veteran's various medications provided with minimal relief.  Most headache attacks were prostrating and lasted for up to 2 weeks at a time and were usually longer than 2 days.  The diagnosis was migraines.  There were significant impacts on employment due to pain, but not interference with daily activities.

In April 2010, the Veteran was afforded a Persian Gulf examination and complained of headache pain at that time.

In September 2014, the Veteran was afforded a VA examination.  It was noted that he had been diagnosed with migraine headaches in 1991 and, over time, the migraines had worsened.  He underwent imaging of the head in 2008 or 2009 which was normal.  He had taken Tofranil and Fiorinal, but stopped taking them due to side effect of drowsiness and because they were ineffective.  He was also treated with Midrin and Zomig which were also ineffective.  He currently has headaches described as severe throbbing pain in bilateral temporal region and occiput.  He also had associated photophonophobia and nausea.  Headaches occurred one to two times a week and lasted a few hours.  He took ibuprofen, acetaminophen, and aspirin with moderate relief.  If he was at work, he closed his eyes, turned off his computer, and rested at his desk until severe pain resolved.  If he was at home, he would lie down in dark room for about an hour until severe pain resolved and he was able to resume usual activities.  If he was driving, he often pulled over and rested.  On physical examination, the examiner noted that the Veteran headache pain which was pulsating or throbbing on both sides of the head and which worsened with physical activity.  The examiner indicated that the Veteran experienced non-headache symptoms associated with headaches including an aura prior to headache pain, nausea, sensitivity to light, and sensitivity to sound  The typical headache lasted less than one day and was located on both sides of the head.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine non-migraine headache pain with less frequent attacks.  The Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The headache condition impacted ability to work and he had missed a few days of work each year due to prostrating migraines.

Under Diagnostic Code 8100, a noncompensable rating is assigned for less frequent attacks than is required for a 10 percent rating, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

In affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating is warranted over the entire appeal period.  The Veteran has reported from basically having constant headaches, to having headaches which occur one or two times a week.  He has been able to maintain full-time employment, only missing a few days over the course of a year; however, he explained how he deals with the headaches at work.  Only one examiner addressed the severity specifically, but still the examiner did not state how many prostrating attacks, but found that he had characteristic prostrating attacks of migraine non-migraine headache which were not productive of severe economic inadaptability which is substantiated by the fact that the Veteran has maintained his employment.  Thus, the Board accepts the Veteran's reports regarding the frequency of his prostrating headaches and also accepts the assessment of the VA examiner that the headaches, while prostrating, are not productive of severe economic inadaptability.  Therefore, a higher 50 percent rating is not warranted.  


Thoracolumbar Spine and Cervical Spine

The Veteran maintains that higher ratings are warranted for his thoracolumbar and cervical spine disabilities. 

At a June 2004 examination, the Veteran reported back pain.  X-rays taken revealed mild to moderate discogenic degenerative changes at L1-2 and mild facet arthropathy at L5-S1.  The cervical spine had minimal degenerative changes.

In May 2005, the Veteran was afforded a VA examination.  No tenderness to palpation of the low back was shown.  There were no muscle spasms.  There was no complaint of pain to midline percussion.  Straight leg raising was negative.  Manual muscle strength testing was 5/5.  Sensory examination was normal.  Range of motion testing revealed flexion to 85 degrees.  With regard to the cervical spine, there was no tenderness to palpation.  There was no muscle spasm.  Range of motion testing revealed flexion to 30 degrees.  X-rays of the lumbosacral spine showed mild-to-moderate discogenic degenerative changes at Ll-L2 with mild facet arthropathy L5-S1.  X-rays of the cervical spine showed minimal disc space narrowing at C4-C7 with mild uncal hypertrophy.

In August 2008, the Veteran was afforded another VA examination.  The Veteran complained of neck pain and this was more to the back on the right side than the left side.  It did not radiate.  He complained that he had decreased range of motion with his neck problems.  He stated at work that he would get up and change position at his desk.  He also avoided sports an dhad problems sleeping.  The symptoms were chronic without flares or any incapacitating events.  Physical examination revealed that the Veteran was tender at the base of the neck and the trapezius muscle.  He was not tender high up in the cervical spine.  Reflexes were 1+ and symmetric, sensation to vibration and gm monofilament were intact.  There was no crepitus palpable although the Veteran stated he could feel the crepitus.  The neck pain did not radiate.  Flexion was to 45 degrees with pain at that point.  With regard to DeLuca observations, there was painful motion, but no loss of range of motion with repetition.  

In regards to his lower back, the Veteran stated that it did not affect his bladder or bowel nor did it radiate.  He had problems sleeping and he stated it is also due to his lower back with the same problems at work as with the cervical spine.  He used Extra Strength Tylenol quite frequently and occasionally will use Motrin or aspirin.  The symptoms were chronic without incapacitating events and flares were just the pain which varied from day to day.  Physical examination revealed no paraspinal muscle tenderness, but the pain was more laterally toward the flanks bilaterally.  There was no sciatic tenderness and the Veteran's straight leg raising was to 90 degrees bilaterally.  Reflexes and sensation were intact.  The Veteran could flex to 80 degrees with pain at 65 degree.  The Deluca observations were that there was pain with range of motion, but there was no loss of range of motion with repetition.  The impression was degenerative disk disease of both the cervical and lumbosacral spine.  

The Veteran was afforded a VA examination in September 2009.  With regard to incapacitating episodes as related to the low back and neck, the Veteran had two episodes each lasting one day.  On examination, the Veteran's posture, head position, symmetry, and gait were normal.  There was no cervical and thoracolumbar ankylosis.  Strength testing was normal.  There were no muscle spasms.  Cervical spine flexion was to 35 degrees with pain at that point.  There was no additional loss of motion with DeLuca considerations or repetitions.  With regard to the thoracolumbar spine, flexion was to 80 degrees with pain at that point.  There was no additional loss of motion with DeLuca considerations or repetitions.  Straight leg raising was negative.  

X-rays of the cervical spine showed mild to moderate C6- C7 disc space narrowing.  Lumbar spine x-rays showed mild degenerative changes.  It was noted that the Veteran was employed full-time.

In April 2010, the Veteran was afforded a Persian Gulf examination and complained of joint pain at that time.

In September 2014, the Veteran was afforded another VA examination.  The Veteran reported that he had constant moderate to severe pain in the low back which would awaken him from sleep frequently at night.  He currently was taking aspirin, ibuprofen or acetaminophen prn with moderate relief.  The back pain would become severe every 1-2 months during which time he avoided activities and rested for a day until the severe pain resolves.  The Veteran's was able to flex his thoracolumbar spine to 45 degrees with pain starting at 40 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions and forward flexion was to 45 degrees.  The Veteran did not have additional limitation in ROM of the thoracolumbar spine (back) following repetitive-use testing.  The Veteran's thoracolumbar spine exhibited less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine (back).  There were no muscle spasms.  There was no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal countours or guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal countours.  Muscle strength was normal. Sensory examination was normal.  Straight leg raising was negative.  There was no radiculopathy.  There was no ankylosis.  The Veteran did not use any assistive devices.  There was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had arthritis.  He did not have any vertebral fractures.  Employment tasks requiring lifting, bending, twisting, climbing stairs, prolonged sitting, prolonged standing, and prolonged walking were limited by his back condition.  Sedentary tasks were possible as long as he would take frequent breaks from sitting.  X-rays revealed osteophytosis of the lumbar vertebral plates is present at multiple levels;  moderate degenerative changes of the L1-2 intervertebral disc; no fractures subluxations lytic or blastic osseous changes identified.  The intervertebral discs and facet joints were within normal limits.  The neural foramina were widely patent.  Pedicles were intact. Paravertebral soft tissues were unremarkable.  Pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time in that lifting, bending, twisting, climbing stairs, prolonged sitting, prolonged standing, and prolonged walking would be impacted.

With regard to the cervical spine, the Veteran currently had constant moderate to severe pain in the neck.  It awakened him from sleep frequently at night.  He currently was taking aspirin, ibuprofen or acetaminophen with moderate relief.  Flare-ups did not impact the function of the cervical spine.  Flexion was to 40 degrees with pain at 30 degrees.  After three repetitions, flexion was to 40 degrees.  He did not have additional loss of motion following repetitive-use testing.  The Veteran had less movement than normal and pain on movement.  The Veteran did not have muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal countours.  The Veteran did not have muscle spasms of the cervical spine resulting in abnormal gait or abnormal spinal countours.  The Veteran did not have guarding of the cervical spine resulting in abnormal gait or abnormal spinal countours.  Muscle strength testing was normal.  Reflexes and sensory examinations were normal.  There was no radiculopathy or neurological dysfunction.  The Veteran did not use assistive devices.  The Veteran had arthritis.  He did not have a vertebral fracture.  The Veteran's work was impacted because he has restrictions with lifting, reaching, prolonged computer use, and repetitive movements of the neck due to his neck condition.  X-rays revealed no fractures, subluxations, or lytic or blastic osseous changes.  Osteophytosis of the corresponding C6 and C7 vertebral plates were present and associated with advanced degenerative changes of the C6-7 disc.  Facet joints were unremarkable. Paravertebral soft tissues were normal.  Pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint was used repeatedly over a period of time due to the limitations on lifting, reaching, prolonged computer use, and repetitive movements of the neck.

The Veteran's thoracolumbar disability has been assigned a 20 percent rating under Diagnostic Code 5237-5243, and his cervical spine disability has been assigned a 10 percent rating under Diagnostic Code 5243.

Under the General Rating Formula as applicable to the Veteran's spine disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  For the cervical spine, there must be forward flexion to 30 degrees, but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 225 degrees.  There may also be muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The Veteran is receiving a 20 percent rating based on his loss of flexion of the thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In this case, the Veteran's flexion has never been limited to 30 degrees or less even considering the DeLuca criteria.  Also, the Veteran does not have favorable ankylosis of the entire thoracolumbar spine.  His combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  He does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  He does not have radiculopathy, sciatica, bowel or bladder impairment, or other neurological impairment.  His disability is not productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  In sum, the preponderance of the evidence of against a rating in excess of 20 percent for thoracolumbar spine disability.  

With regard to the cervical spine, in order for a higher 30 percent rating to be in order, forward flexion of the cervical spine need to be limited to 15 degrees or less; or there needs to be favorable ankylosis of the entire cervical spine.  The Veteran's cervical spine is able to flex greater than 15 degrees even considering DeLuca provisions as flexion was limited to 30 degrees at worse, and he doesn't have ankylosis.  The Veteran also does not neurological impairments or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In sum, the preponderance of the evidence of against a rating in excess of 10 percent for cervical spine disability.  

Osteochondritis

The Veteran contends that he should be assigned a compensable rating for osteochondritis.  

On a June 2004 examination, the Veteran complained of chest pain which the examiner indicated was pain of the chest wall due to osteochondritis.

In November 2006, the Veteran was afforded a VA examination.  Chest wall pain was previously determined to be muscular in nature with no cardiac involvement or origins.  The Veteran had left upper quadrant anterior chest wall pain and soreness occurring at rest only, which was not aggravated by exercise or weight lifting.  His current subjective complaints consisted of daily left sided chest wall pain occurring at rest only.  On examination, there was reproducible pain at intercostal spaces located over Pectoral's major/ muscle group II.  There was no redness, swelling, or masses.  The impression was chronic osteochondritis with daily residual pain reproducible on examination and minimally responsive to oral medications.  

The Veteran was afforded a VA examination in September 2009.  Pain in the anterior chest area was demonstrated on examination. 

In April 2010, the Veteran was afforded a Persian Gulf examination and complained of pain at that time.

In September 2014, the Veteran was afforded a VA examination.  The Veteran reported that his chest wall was always sore.  He had intermittent sharp shooting pains in the chest wall.  He would stop and rub his chest and take deep breaths and it gradually resolves.  He took ibuprofen, acetaminophen, and aspirin with mild relief.  There was tenderness to palpation of left chest wall.  There was no significant impact on work or his daily activities.

The Veteran is rated by analogy under Diagnostic Code 5321, addressing impairment for the muscles and function of respiration.  See Diagnostic Code 38 C.F.R. § 4.20.  Under Diagnostic Code 5321, a noncompensable evaluation is warranted for slight injury, a 10 percent evaluation is warranted for moderate injury and a 20 percent evaluation is warranted for moderately severe or severe injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5321.  In this case, the Veteran's disability is slight or minimal and thus compensated by the already assigned non-compensable rating.  


Conclusion for Ratings

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent for tension and migraine headaches, and the preponderance of the evidence is against higher ratings for eczema of the fingers, degenerative changes of the right knee, degenerative changes of the left knee, degenerative disc disease of the lumbar spine with thoracic spine strain,  degenerative disc and joint disease of the cervical spine, and osteochondritis. 

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  There have not been any hospitalizations or marked interference with employment as indicated above.  The Veteran has been consistently employed full-time.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Service connection for paresthesias of the left maxillary and the mandibular division of trigeminal nerve, claimed as numbness of the left cheek, is granted.

Service connection for stuttering, to include as due to undiagnosed illness, is denied.  

Entitlement to an initial rating in excess of 10 percent for eczema of the fingers is denied.  

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee is denied. 

Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left knee is denied. 

Entitlement to an initial rating of 30 percent for tension and migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine with thoracic spine strain, is denied.   

Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the cervical spine, is denied.

Entitlement to an initial compensable initial rating for osteochondritis, is denied. 



REMAND

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issues of entitlement to higher ratings for latent tuberculosis with shortness of breath; undiagnosed illness manifested by chronic muscle pain; and for chronic fatigue, sleep disturbance, and cold sweats.  

As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be sent a statement of the case as to the issues of entitlement to higher ratings for latent tuberculosis with shortness of breath; undiagnosed illness manifested by chronic muscle pain; and for chronic fatigue, sleep disturbance, and cold sweats in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


